Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 March 27, 2015

The Court of Appeals hereby passes the following order:

A15A1201. MEDLEY v. MEDLEY.

      Appellant’s brief and enumerations of error were due to be filed on March 23,
2015. Because they have not been filed, this appeal is DISMISSED pursuant to Court
of Appeals Rules 13, 15 (a), and 23 (a).

                                      Court of Appeals of the State of Georgia
                                                                           03/27/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.